Sharpstein, J.
This appeal is from a judgment in a
case of contempt, and the respondent moves to dismiss the appeal, on the ground that an appeal does not lie in such a case, because it is provided by the Code of Civil Procedure that “ the judgment and orders of the court or judge, made in cases of contempt, are final and conclusive.” In Tyler v. Connolly, 65 Cal. 30, the question is carefully considered, and the conclusion reached that no appeal lies from a judgment imposing a fine of more than three hundred dollars for a contempt of court, expressly overruling People v. O’Neil, 47 Cat. 109. Tyler v. Connolly, 65 Cal. 30, was followed in Sanchez v. Newman, 70 Cal. 210.
We see no ground for disturbing the rule laid down in Tyler v. Connolly, 65 Cal. 30.
Appeal dismissed.
McFarland, J., De Haven, J., Garoutte, J., Harrison, J., Paterson, J., and Beatty, C. J., concurred.